DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, and 14-16 have been amended changing the scope and content of the claims by incorporating the content of claim 3. 
Claim 4 has been amended but the changes do not alter the scope and content of the claims (earlier claim 4 was dependent on claim 3 which was dependent on claim 1, however now claim 4 is dependent on claim 1 which has the limitations of claim 3 included). 
Claim 3 has been cancelled.
Applicant’s amendment filed July 16, 2021 overcomes the following objection/rejection(s) from the last Office Action of March 2, 2021:
Objections to the specification for minor informalities

Response to Arguments
Applicant argues, “the references cited fail to disclose or suggest ‘wherein the at least one gamma image comprises spectral energy data that comprises data that has resulted from decay of at least one radiophamaceutical comprising a first radiophamaceutical and a second radiophmaceutical […] generation of the 
Examiner respectfully disagrees. Salb discloses at paragraph 0045, “The administered compound may be chosen from potential or known therapeutic compounds, or other categories of compounds.” Further, a ‘compound’ as defined my Merriam Webster is “something formed by a union of elements or parts.” Thus, it is inherent to a compound that there are two parts forming the whole, and thus a compound (being 2 or more components) according to Salb is administered to the patient. Thus, it is understood in Salb that there are multiple radiopharmaceuticals injected into the patient from the chosen compound.  
Applicant further argues, “neither the cited portions nor other portions of Salb disclose or suggest, ‘at least one radiophamaceutical comprising a first radiopharmaceutical and a second radiopharmaceutical’ as recited in amended claim 1 (remarks, 10).”
Examiner respectfully disagrees for similar reasons as mentioned above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2002/0039401 to Salb (hereinafter Salb), and further in view of HUTTON, B.F. et al. (2011). "Review and current status of SPECT scatter correction", Physics in Medicine and Biology, 56(14): R85-R112. (hereinafter Hutton).
Regarding independent claim 1, Salb discloses an apparatus for radiopharmaceutical quantification of a body part (Abstract, “Radiographic system and method for noninvasively assessing the response of tissue to a compound, such as a therapeutic compound”), comprising:
a processor (Paragraph 0189, “A processor 51 may be a microprocessor, such as a Pentium Pro, or a general purpose programmable computer, or a dedicated digital signal processor (DSP) which is programmed to perform methods of the invention.”) configured to:
receive from an input at least one gamma image of a body part (Paragraph 0232, “ An X-ray beam E1 transilluminates 84 the body tissue being examined, and a radiographic image is acquired”); wherein, the at least one gamma image was acquired by at least one gamma camera configured to detect gamma rays and/or X-rays (Paragraph 0156, “After an interval to allow the imaging agent to accumulate throughout body tissue, the organism is appropriately positioned in relation to a gamma camera, and images are acquired;” Paragraph 0232, “ An X-ray beam E1 transilluminates 84 the body tissue being examined, and a radiographic image is acquired”); wherein, the at least one gamma image comprises spectral energy data that comprises data that has resulted from the decay of at least one radiopharmaceutical (Paragraph 0186, “In the examples shown in the present invention, the radio-opaque element in the imaging agent is iodine. However, it will be apparent to one skilled in the art that other elements exhibiting sufficient radio-opacity in the photon energy spectrum used in radiography, and possessing acceptable physiological and toxicological characteristics, may be incorporated into the radio-opaque moiety of the imaging agent.”) comprising a first radiopharmaceutical and a second radiopharmaceutical (paragraph 0045, “The administered compound may be chosen from potential or known therapeutic compounds, or other categories of compounds.”; as stated above, it is understood that the chosen compound comprises more than one radiopharmaceuticals as claimed);
(paragraph 0009, “A wide variety of radiopharmaceuticals have been successfully employed in PET and SPECT imaging studies;” Additionally, within SPECT imaging, one must inherently know the decay properties and emission energies in order to have a radiopharmaceutical delivered to the patient and imaged correctly);
determine an activity of the at least one radiopharmaceutical at a plurality of spatial positions in the body part (Abstract, “A compound is administered to the organism, and after a selected interval, a second radiographic image of the tissue is acquired. Radiographic density contributed by accumulated imaging agent in corresponding areas of tissue in the first and second images are compared.”); 
wherein, the determination for a spatial position of the plurality of spatial positions comprises a correlation of a generated synthetic spectrum to an experimental spectrum generated from the spectral energy data for at least one position in the at least one gamma image that corresponds to that spatial position (figure 12, element 136); and
determine a spatial distribution of the at least one radiopharmaceutical in the body part (Abstract, “Differences in radiographic density between the images reflect changes in the concentration of the cellular target that have occurred after administration of the compound.”).
(page R93, “the methods based on spectral models might warrant further consideration for radionuclides with more complex decay schemes;” also implicit to SPECT imaging).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hutton in order to remove degrading effects of scatter in medical images with improved noise properties (abstract).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, Salb in the combination further discloses wherein the processor is configured to receive from the input a half-life for the decay of the at least one radiopharmaceutical (Paragraph 0021, “The procedure requires the synthesis of very short half-life radiopharmaceuticals”), and wherein the generation of the synthetic spectrum comprises utilization of the half-life for the decay of the at least one radiopharmaceutical (Paragraph 0021, “The procedure requires the synthesis of very short half-life radiopharmaceuticals;” In order to synthesize the spectra the half-life for the decay must be known).
Regarding dependent claim 4, the rejection of claim 1 is incorporated herein. Additionally, Salb in the combination further discloses wherein the second radiopharmaceutical is a product of the decay of the first radiopharmaceutical. Salb (paragraph 0045, “The administered compound may be chosen from potential or known therapeutic compounds, or other categories of compounds.”). Additionally, Salb disclosing that there could be known or potential therapeutic compounds implies that there is the possibility for one compound to decay into another. It is well known in the art that compounds decay, and thus can produce a second radiopharmaceutical. 
Regarding dependent claim 5, the rejection of claim 4 is incorporated herein. Additionally, Salb in the combination further discloses the apparatus of claim 4 wherein the processor is configured to receive from the input at least one time of acquisition of the at least one gamma image relative to a start time (figure 12, element 131), the start time defined as a time when the first radiopharmaceutical has not yet decayed to produce significant quantities of the second radiopharmaceutical (figure 12, element 132; since the therapeutic regiment hasn’t been injected yet, it will not have been able to decay yet), and
wherein the generation of the synthetic spectrum comprises utilization of the at least one time of acquisition of the at least one gamma image relative to the start time (figure 12, element 131 and 134; paragraph 0186, “and the energy spectrum of the transilluminating X-ray beam.”).
Regarding dependent claim 6, the rejection of claim 1 is incorporated herein. Additionally, Salb in the combination further discloses wherein the generation of the synthetic spectrum comprises a determination of an attenuation of photons in the body part (attenuation correction is common practice in SPECT imaging; Paragraph 0212, “For each element in the periodic table there is a unique profile of X-ray attenuation over the photon energy spectrum”). 
Regarding dependent claim 10, the rejection of claim 1 is incorporated herein. Additionally, Hutton in the combination further discloses wherein the generation of the synthetic spectrum comprises determination of a spectral energy scatter component (Abstract, “This paper reviews methods to characterize and model scatter in SPECT and correct for its image degrading effects, both for clinical and small animal SPECT;” Page R93, “recording precise energy information for all detected events, and fitting the energy spectrum of events detected in each pixel using a model from which the scatter and primary contributions could be distinguished.”).
Regarding dependent claim 11, the rejection of claim 1 is incorporated herein. Additionally, Hutton in the combination further discloses wherein the generation of the synthetic spectrum comprises determination of a spectral energy residual component (Page R93, “recording precise energy information for all detected events, and fitting the energy spectrum of events detected in each pixel using a model from which the scatter and primary contributions could be distinguished.”).
Regarding dependent claim 12, the rejection of claim 1 is incorporated herein. Additionally, Hutton in the combination further discloses wherein the generation of the synthetic spectrum comprises utilization of an energy resolution of the at least one gamma camera (Page R94, “The reference scatter spectra were derived from the Klein-Nishina equations, accounting for the energy resolution of the gamma camera.”).
Regarding dependent claim 13, the rejection of claim 1 is incorporated herein. Additionally, Salb in the combination further discloses wherein the generation of the synthetic spectrum comprises utilization of a photon detection efficiency of the at least one gamma camera (Paragraph 0235, “energy input and detector signal output, and b) a substantially linear detector response in the photon energy spectrum”).
Regarding independent claim 14, the references and analysis of claim 1 apply directly. Additionally, Salb in the combination further discloses a system for radiopharmaceutical quantification of a body part (Abstract, “Radiographic system and method for noninvasively assessing the response of tissue to a compound, such as a therapeutic  compound”), comprising:
an output configured to output an image that comprises the spatial distribution of the at least one radiopharmaceutical in the body part (Figure 1, element 33, paragraph 0189, “After image processing, display controller 53 outputs the display image over signal lines 35 to a display monitor 33 (FIGS. 1 and 2)”).
Regarding independent claim 15, the references and analysis of claim 1 apply directly. Additionally, Salb in the combination further discloses a method for radiopharmaceutical quantification of a body part (Abstract, “Radiographic system and method for noninvasively assessing the response of tissue to a compound, such as a therapeutic compound”).
(Paragraph 0189, “The software of image processing 32, system may be stored in program memory 52, which may be ROM or RAM, or on a CD-ROM, or on a hard disk drive or on other storage media, or may be stored on processor chip.”).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Salb in view of Hutton as applied to claims above, and further in view of MACEY, D.J. et al. (1995)." Improved conjugate view quantitation of 1-131 by subtraction of scatter and septal penetration events with a triple energy window method," Medical Physics 22(10): 1637-1643. (hereinafter Macey) for the same reasons as set forth in the last Office Action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR 

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668